Case 1:19-cv-03355-CBA-ST Document1 Filed 06/06/19 Page 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DEBORAH TIRADO and MANUEL DIAZ,

Plaintiffs,
*against*

THE STOP & SHOP SUPERMARKET COMPANY LLC

Defendant.

 

Docket #: 1:19-CV-3355

NOTICE OF FILING OF PETITION FOR REMOVAL

PLEASE TAKE NOTICE that defendant THE STOP & SHOP SUPERMARKET
COMPANY LLC has on this date filed a Petition for Removal in the office of the Clerk of
the United States District Court for the Eastern District of New York.

Dated: Mineola, New York
June 6, 2019

THE STOP & SHOP SUPERMARKET

COMPANY LLC

By:
CH

  
 

RISTINE M. CAP#TOLO [CMC9098]

TORINO & BERNSTEIN, P.C.
Attorney for Defendant
200 Old Country Rd., Suite 220

Mineola, NY 11501

(516) 747-4301 Fax: (516) 747-5956

CERTIFICATION

This is to certify that a copy of the foregoing has been mailed, postage prepaid on
this June _(p , 2019, to JONATHAN D'AGOSTINO & ASSOCIATES, P.C., 3309 Richmond

te E M. tare

Avenue, Staten Island, NY 10312.
Case 1:19-cv-03355-CBA-ST Document1 Filed 06/06/19 Page 2 of 5 PagelD #: 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

X
DEBORAH TIRADO and MANUEL DIAZ, Docket #: 1:19-CV-3355
Plaintiff,

 

*against*

THE STOP & SHOP SUPERMARKET COMPANY LLC

Defendant.

 

PETITION FOR REMOVAL

1. THE STOP & SHOP SUPERMARKET COMPANY LLC, is a defendant in a civil
action commenced in the SUPREME COURT OF THE STATE OF NEW YORK,
COUNTY OF KINGS, bearing Index No.: 519744/2018 EFile. A copy of the
Summons and Complaint is attached hereto as Exhibit "A".

2. THE STOP & SHOP SUPERMARKET COMPANY LLC is domiciled in, and hence
a citizen of the State of Delaware under whose corporate laws it was founded and
operates and has its principal place of business in the Commonwealth of
Massachusetts.

3. Specifically concerning the issue of diversity, The Stop & Shop Supermarket
Company LLC is a Delaware limited liability company (not a Delaware corporation).
The Stop & Shop Supermarket Company LLC was formerly known as The Stop &
Shop Supermarket Company (a Delaware corporation). Pursuant to a Certificate
of Conversion that was filed with the Delaware Secretary of State, The Stop & Shop
Supermarket Company converted its structure from a Delaware corporation to a
Delaware limited liability company effective as of April 17, 2004.

4. The sole member of The Stop & Shop Supermarket Company LLC is Ahold U.S.A.,
Inc., a Maryland corporation. The sole shareholder of Ahold U.S.A., Inc. is Ahold
Americas Holdings, Inc., a Delaware corporation. The shareholder of Ahold

Americas Holdings, Inc. is Ahold U.S.A., B.V., a corporation with its business
Case 1:19-cv-03355-CBA-ST Document1 Filed 06/06/19 Page 3 of 5 PagelD #: 3

address at Piet Heinkade 167 - 173, 1019 GM Amsterdam, The Netherlands. The
sole shareholder of Ahold U.S.A., B.V. is Koninklijke Ahold N.V. (with the same
business address). In June 2015, Delhaize Group NV/SA, a public limited liability
company incorporated under the laws of Belgium, entered into a merger agreement
with Koninklijke Ahold N.V. Thus, Koninklijke Ahold Delhaize N.V. is a publicly
traded company that could be referred to as the “ultimate parent" of The Stop &
Shop Supermarket Company LLC.

Upon information and belief, plaintiffs,DEBORAH TIRADO and MANUEL DIAZ,
reside at 1039 70th Street, Brooklyn, NY 11228, are citizens and residents of Kings
County, State of New York.

This action was commenced on or about October 2, 2018 by the filing and purchase
of an index number. Thereafter the Summons and Complaint was forwarded to the
New York State Secretary of State being received on October 9, 2018. Service of
the summons and complaint by the New York State Secretary of State upon this
party, THE STOP & SHOP SUPERMARKET COMPANY LLC, was made on or
about October 9, 2018.

Significant for the purposes of the jurisdiction of this court is that no monetary
amount or ad damnum was included in or set forth in the complaint. Nor was any
other writing served by plaintiff upon defendant advising of the actual monetary
amount being sought of the defendant.

Together with its answer served on November 2, 2018, defendant annexed a
demand pursuant to CPLR §3017 requiring such a response as to the monetary
amount that is being sought of defendant in this action. Plaintiff's counsel did not
respond within the time period set forth in the CPLR. Defendant did follow upon this
demand.

That plaintiffs counsel did delay serving a respond to the discovery demands
served by this office, and it was not until on or about May 29, 2019, that responses

to defendant’s demands were received from plaintiff's counsel dated May 23, 2019
Case 1:19-cv-03355-CBA-ST Document1 Filed 06/06/19 Page 4 of 5 PagelD #: 4

10.

11.

12.

13.

14.
15.

which set forth a demand for damages, that being in the amount of $2,000,000.00.
Said amount being in excess of the jurisdiction amount set forth as a threshold for
diversity purposes. See annexed Exhibit "C".

Accordingly, this petition is timely as it was filed pursuant to 28 U.S.C. § 1446(b)
within 30 days of receipt of the plaintiffs demand for monetary damages in this
action. The time for filing this petition has not expired.

This action is being removed to Federal Court based upon diversity jurisdiction
pursuant to 28 U.S.C. §1332(a).

As noted above the parties to this action are citizens of different states.

This action is therefore one which may be removed to this Court pursuant to 28
U.S.C. §1441(a) because this Court has original jurisdiction pursuant to 28 U.S.C.
§1332(a).

Venue is proper pursuant to 28 U.S.C. §1441(a).

Pursuant to 28 U.S.C. § 1446(d) this party THE STOP & SHOP SUPERMARKET
COMPANY LLC has this day, served upon the Clerk, Supreme Court, Kings County
notification of the filing of this petition. A copy of the Notice of removal filed in the
Supreme Court is attached hereto as Exhibit "B".

WHEREFORE, pursuant to this provisions of 28 U.S.C. §§1441 and §§1446

defendant respectfully requests that this action be removed from the Supreme Court of the

State of New York, KINGS County and henceforth proceed in this Court.

Dated: Mineola, New York

June 6, 2019
THE STOP & SHOP SUPERMARKET

MOLL
By: A iL) rt)

CHRISTINE M. CAPITOLO [CMC9098]
TORINO & BERNSTEIN, P.C.

200 Old Country Rd., Suite 220
Mineola, NY 11501

(516) 747-4301 Fax: (516) 747-5956

 
Case 1:19-cv-03355-CBA-ST Document1 Filed 06/06/19 Page 5 of 5 PagelD #: 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DEBORAH TIRADO and MANUEL DIAZ,

 

Docket #: 1:19-CV-3355

Plaintiff,
*against*

THE STOP & SHOP SUPERMARKET COMPANY LLC

Defendant.

 

 

REMOVAL PETITION

 

TORINO & BERNSTEIN, P.C.

Attorneys for Defendant
THE STOP & SHOP SUPERMARKET COMPANY LLC
200 OLD COUNTRY ROAD, SUITE 220
MINEOLA, NEW YORK 11501
<516> 747-4301 Fax: <516> 747-5956

Our File Number: 002/243934
